DETAILED ACTION
This is the initial Office action based on the application filed on July 31, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 are objected to because of the following informalities:
Claims 2-7 recite “[t]he tool.” It should read -- The workflow engine tool --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.


Claims 1, 7, 8, 14, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9, and 17 of U.S. Patent No. 10,768,908 (hereinafter “‘908”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 7, 8, 14, and 15 of the instant application define an obvious variation of the invention claimed in ‘908.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘908. It is also noted that both the instant application and ‘908 were filed by the same inventive entity and by a common assignee/owner. Claims 1, 9, and 17 of ‘908 contain every element of Claims 1, 7, 8, 14, and 15 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘908 as shown in the tables below contains every element of Claims 1 and 7 of the instant application and as such anticipates Claims 1 and 7 of the instant application. Claims 9 and 17 of ‘908 are not shown with Claims 8, 14, and 15 of the instant application for the purpose of brevity.


Instant Application 16/945,321
1. A workflow engine tool comprising:
1. A workflow engine tool comprising:
a processor; and
a processor; and
a computer storage medium storing instructions that are operative when executed by the processor to:
a computer-readable medium storing instructions that are operative when executed by the processor to:
receive a programming language script;
provide a programming language script with at least one function;
extract module definitions from the programming language script;

extract execution flow information from the programming language script;

generate, for a first workflow engine, modules from the extracted module definitions from the programming language script;
identify a first target workflow engine;
generate module IDs, for the modules generated for the first workflow engine, based at least on upstream dependencies;

generate, for the first workflow engine, edges for connecting the modules generated for the first workflow engine;

connect the modules generated for the first workflow engine with the edges generated for connecting the modules generated for the first workflow engine, based at least on the extracted execution flow information from the programming language script, to generate a first workflow pipeline for the first workflow engines;
convert the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine.
recognize a workflow-specific parameter;

based at least on whether the first workflow engine supports the workflow-specific parameter, pass the workflow-specific parameter to the first workflow engine; and

run the first workflow engine to execute the first workflow pipeline.



Patent 10,768,908
Instant Application 16/945,321
1. A workflow engine tool comprising:
7. A workflow engine tool comprising:

a processor; and
a computer storage medium storing instructions that are operative when executed by the processor to:
a computer-readable medium storing instructions that are operative when executed by the processor to:
receive a programming language script;
provide a programming language script with at least one function;
extract module definitions from the programming language script;
extract module definitions from the programming language script;
extract execution flow information from the programming language script;
extract execution flow information from the programming language script;
generate, for a first workflow engine, modules from the extracted module definitions from the programming language script;
identify a first target workflow engine; generate, for the first target workflow engine, modules from the extracted module definitions;
generate module IDs, for the modules generated for the first workflow engine, based at least on upstream dependencies;

generate, for the first workflow engine, edges for connecting the modules generated for the first workflow engine;
generate, for the first target workflow engine, edges for connecting the modules generated for the first target workflow engine;
connect the modules generated for the first workflow engine with the edges generated for connecting the modules generated for the first workflow engine, based at least on the extracted execution flow information from the programming language script, to generate a first workflow pipeline for the first workflow engines;
connect the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on the extracted execution flow information; convert the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine.
recognize a workflow-specific parameter;

based at least on whether the first workflow engine supports the workflow-specific parameter, pass the workflow-specific parameter to the first workflow engine; and

run the first workflow engine to execute the first workflow pipeline.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “provide a programming language script with at least one function,” “identify a first target workflow engine,” and “convert the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine.” The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “a processor” and “a computer-readable medium,” nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “a processor” and “a computer-readable medium” language, “identify a first target workflow engine” in the context of the claim encompasses a user making a mental identification. Similarly, “provide a programming language script with at least one function” and “convert the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic processor and a generic computer-readable medium) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a computer-readable medium amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 3-7 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 3-7 either recite further mental steps which fail to make the claims any less abstract or elements that 
Claims 1 and 3-7 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 8 and 15, are directed to a method and one or more computer storage devices, respectively. The mere recitation of generic computer elements in Claims 8 and 15 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).

Claims 10-14 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 8, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 8. For instance, Claims 10-14 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 10-14 do not add any 
Claims 8 and 10-14 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 17-20 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 15, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 15. For instance, Claims 17-20 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 17-20 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 15 into patent-eligible subject matter.
Claims 15 and 17-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 15 is directed to one or more computer storage devices. However, it is noted that the specification does not provide an explicit definition of what constitutes a computer storage device. The broadest reasonable interpretation of a claim drawn to a computer storage device per se in view of the ordinary and customary meaning of a computer-readable storage medium, particularly when the specification is silent. See MPEP § 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Therefore, the claimed one or more computer storage devices are ineligible subject matter under § 101. Applicant is advised to amend the claim to recite “[o]ne or more computer storage media” in order to overcome the 35 U.S.C. § 101 rejection.
It is noted that the Applicant’s specification states that “[c]omputer storage media include volatile and nonvolatile, removable and non-removable memory implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or the like. Computer storage media are tangible and mutually exclusive to communication media. Computer storage media are implemented in hardware and exclude carrier waves and propagated signals. Computer storage media for purposes of this disclosure are not signals per se” (page 26, paragraph [0060]). Thus, such statement appears to provide a special definition that explicitly excludes a computer storage medium from being interpreted as transitory signals per se.
Claims 16-20 depend on Claim 15 and do not cure the deficiency of Claim 15. Therefore, Claims 16-20 are rejected for the same reason set forth in the rejection of Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0004604 (hereinafter “Lavoie”).

As per Claim 1, Lavoie discloses:
A workflow engine tool comprising:
a processor (Figure 3: 308); and
a computer-readable medium (Figure 3: 322 and 324) storing instructions that are operative when executed by the processor to:
provide a programming language script with at least one function (paragraph [0064], “… executable modules are embodied as independently executable computer programs configured to consume some input data (e.g., raw data received from raw data database 213) and to generate some output data. Executable modules may encompass programs based on any of a variety of programming languages, such as Java, C++, SAS, SQL, R, Python, and/or the like (emphasis added) [provide a programming language script with at least one function].”);
identify a first target workflow engine (paragraph [0099], “… the execution platforms 202 may be configured for executing various executable modules alone, or for [identify a first target workflow engine].”); and
convert the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine (paragraph [0087], “Beginning at step/operation 703, the workflow assembly platform 201 automatically builds appropriate links between the data outputs from one module into the data inputs of another module to generate a complete workflow [convert the at least one function into a workflow module definition].”; paragraph [0096], “… the workflow assembly platform 201 may be configured to generate a graph (e.g., a directed acyclic graph) indicative of data flows between and/or through various executable modules and indicative of various steps performed during the execution of a particular compiled workflow [generate a first workflow pipeline for the first target workflow engine].”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
run the first target workflow engine to execute the first workflow pipeline (paragraph [0099], “… the execution platforms 202 may be configured for executing various executable modules alone, or for executing workflows encompassing a plurality of linked/bound executable modules.”).

As per Claim 3, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
present the programming language script in a graphical user interface (GUI), to a user (paragraph [0064], “… executable modules are embodied as independently executable computer programs configured to consume some input data (e.g., raw data received from raw  the graphical user interface presentations are configured to accept user input selecting one or more executable modules published and displayed via a graphical user interface (as shown in FIG. 10) to incorporate into a newly designed workflow, to accept user input indicative of desired data outputs from a newly designed workflow, to accept user input of various characteristics of a newly designed workflow, and/or the like.”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
identify a second target workflow engine (paragraph [0099], “… the execution platforms 202 may be configured for executing various executable modules alone, or for executing workflows encompassing a plurality of linked/bound executable modules.”); and
generate a second workflow pipeline for the second target workflow engine (paragraph [0087], “Beginning at step/operation 703, the workflow assembly platform 201 automatically builds appropriate links between the data outputs from one module into the data inputs of another module to generate a complete workflow.”; paragraph [0096], “… the workflow assembly platform 201 may be configured to generate a graph (e.g., a directed acyclic graph) indicative of data flows between and/or through various executable modules and indicative of various steps performed during the execution of a particular compiled workflow.”).

As per Claim 5, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
provide, for the at least one function, a function definition including an input, a parameter, or an output (paragraph [0026], “When establishing links (e.g., associations) between executable modules, the workflow platform retrieves metadata corresponding to each of the plurality of executable modules to be incorporated into a single workflow. This metadata identifies characteristics of both required input and generated output for each of executable modules (e.g., data size, data shape, data type, and/or the like), characteristics of the executable modules themselves (e.g., program host location, program compatibility, version number, developer, and/or the like), accessibility characteristics of particular executable modules (e.g., whether the requesting user has permission to execute the requested executable module), and/or the like.”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
wherein the programming language includes a python programming language (paragraph [0064], “… executable modules are embodied as independently executable computer programs configured to consume some input data (e.g., raw data received from raw data database 213) and to generate some output data. Executable modules may encompass programs based on any of a variety of programming languages, such as Java, C++, SAS, SQL, R, Python, and/or the like.”) and wherein the first workflow pipeline comprises a directed acyclic graph (DAG) (paragraph [0096], “… the workflow assembly platform 201 may be configured to generate a graph (e.g., a directed acyclic graph) indicative of data flows between and/or through various executable modules and indicative of various steps performed during the execution of a particular compiled workflow.”).



Claims 15-20 are one or more computer storage devices claims corresponding to the workflow engine tool claims hereinabove (Claims 1-5, respectively). Therefore, Claims 15-20 are rejected for the same reasons set forth in the rejections of Claims 1-5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of US 2016/0378550 (hereinafter “Bertran Monfort”).

As per Claim 7, the rejection of Claim 1 is incorporated; and Lavoie further discloses:
extract module definitions from the programming language script (paragraph [0086], “Upon selection of the executable modules for inclusion in a workflow, the workflow assembly platform 201 retrieves module metadata for each of the selected executable modules, as indicated at step/operation 702.”);
extract execution flow information from the programming language script (paragraph [0087], “Beginning at step/operation 703, the workflow assembly platform 201 automatically builds appropriate links between the data outputs from one module into the data inputs of another module to generate a complete workflow.”); and
generate, for the first target workflow engine, modules from the extracted module definitions (paragraph [0095], “As shown at step/operation 705, the workflow assembly platform 201 generates a workflow object that may be referenced and/or executed by the execution platform … In certain embodiments, the workflow object may be associated with metadata indicative of various characteristics of the workflow (e.g., as generated based at least in part on the workflow assembly platform determining various characteristics of the workflow based at least in part on corresponding characteristics of the included executable modules).”).
Lavoie does not explicitly disclose:
generate, for the first target workflow engine, edges for connecting the modules generated for the first target workflow engine; and
connect the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on the extracted execution flow information.
However, Bertran Monfort discloses:
generate, for a first target workflow engine, edges for connecting modules generated for a first target workflow engine (paragraph [0048], “The process flow 500 begins at block 502, where the static optimizer 112 initializes all applications within a DAG workflow. A DAG workflow is a directed graph with no directed cycles, formed by a collection of vertices/nodes and directed edges, where each edge connects one node to another. A node can ; and
connect the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on extracted execution flow information (paragraph [0033], “The process flow 200 begins at block 210, where the modeling system 100 receives (as the application workflow) the applications of interest 130 that once deployed will be executed by an embedded system within a deployment environment.”; paragraph [0048], “The process flow 500 begins at block 502, where the static optimizer 112 initializes all applications within a DAG workflow. A DAG workflow is a directed graph with no directed cycles, formed by a collection of vertices/nodes and directed edges, where each edge connects one node to another. A node can correspond a segment of a workflow (e.g., an application of the workflow and/or a portion of an application of the workflow).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bertran Monfort into the teaching of Lavoie to include “generate, for the first target workflow engine, edges for connecting the modules generated for the first target workflow engine; and connect the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on the extracted execution flow information.” The modification would be obvious because one of ordinary skill in the art would be motivated to optimize an application workflow (Bertran Monfort, paragraph [0007]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2008/0097816 (hereinafter “Freire”) discloses creating an analogous workflow.
US 2011/0276915 (hereinafter “Freire”) discloses automatically completing a workflow.
US 2012/0078678 (hereinafter “Pradhan”) discloses modeling business processes in an organization in order to estimate the effect of one or more operational parameters on organizational workflows.
US 2012/0095801 (hereinafter “Freire”) discloses creating an analogous workflow.
US 2014/0282353 (hereinafter “Jubran”) discloses managing a software release workflow.
US 2017/0060574 (hereinafter “Malladi”) discloses enabling intelligence at the edge.
US 2017/0063886 (hereinafter “Muddu”) discloses intelligence generation and activity discovery from events in a distributed data processing system.
US 2017/0091673 (hereinafter “Gupta”)
US 2017/0316202 (hereinafter “Roichman”) discloses providing tools and techniques that extend the RASP model to scripting languages.
US 2018/0007145 (hereinafter “Piechowicz”) discloses a classification platform system.
US 2018/0053328 (hereinafter “Simonovic”) discloses processing a computational workflow.
US 2019/0004776 (hereinafter “Maclennan”) discloses efficiently performing data marshalling by generating an intermediate representation of a workflow of a plurality of software functions.
US 2019/0197418 (hereinafter “Abutbul”) discloses providing an analytics framework for selection and execution of analytics in a distributed environment.
US 2019/0197419 (hereinafter “Abutbul”) discloses providing registration, composition, and execution of analytics in a distributed environment.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.


/Qing Chen/
Primary Examiner, Art Unit 2191